Filed 11/9/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 207







Brian Joseph Shermer, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160115







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Charles A. Stock, 407 N. Broadway, P.O. Box 605, Crookston, MN 56716-

0605, for petitioner and appellant.



Marina Spahr, Burleigh County Assistant State’s Attorney, 514 E. Thayer Ave., Bismarck ND 58501, for respondent and appellee.

Shermer v. State

No. 20160115



Per Curiam.

[¶1]	
Brian Shermer appeals from a district court order summarily dismissing his application for post-conviction relief.  Shermer argues the district court erred dismissing his application because the evidence he submitted generated a genuine issue of material fact regarding the factual basis of his guilty plea and he received ineffective assistance of counsel because his counsel did not object to the factual basis.  We affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom